Court of Appeals, State of Michigan

                                                ORDER
                                                                               Mark J. Cavanagh
AB Petro Mart Inc v Prime One Insurance                                          Presiding Judge

Docket No.     327481                                                          Henry William Saad

LC No.         14-012291 -CK                                                   Karen M. Fort Hood
                                                                                 Judges


                The Court orders that the September 15, 2016 opinion is hereby AMENDED to correct a
clerical error. The last sentence of the first full paragraph on page 3 of the opinion is corrected to read:
"Consequently, the trial court denied plaintiffs' motion and instead granted summary disposition in
favor of Prime One pursuant to MCR 2. l 16(T)(2)."

               In all other respects, the opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                 SEP 2 0 2016
                                         Date